DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 14 July 2022. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action. Examiner acknowledges Claim 12 has been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to Claims 1, 4 – 10,  and 12 - 14 have been fully considered and are persuasive.  The previous 112(b) Rejection of Claims 1, 4 – 10, and 12 - 14 has been withdrawn. 
Applicant’s arguments with respect to Claims 5 and 13 have been fully considered and are persuasive.  The 112(d) Rejection of Claims 5 and 13 have been withdrawn.
Applicant’s arguments with respect to the Prior Art Rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, and 7 - 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eastoe et al (US 2018/0340392), in view of Genta (US 2013/0013228).
Regarding Claim 1, Eastoe discloses a filter element sensor module (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation” See MPEP 2111.02.II), in at least Figures 1 and 3, comprising:
a housing (100, 200) (Figure 1) having a first portion (200) and a second portion (100) (Figure 1), the first portion having an annular sidewall (sidewalls are annular as seen in Figure 3), the first portion being provided with a sensor port interface (210) at a first end (end interfacing with 220) and being open at a second end (end opposite 220 and having 165) (Figure 1), the second portion being open at a first end (end of 100 having 165) and being closed at a second end (end opposite end of 100 having 165) (Figure 1), an annular sidewall of the second portion having a recessed portion (100 forms an annular sidewall recess where 100 reduces in size to meet 200) (Figure 1), and a perimeter of the first end of the second portion (100 at 165) corresponding in shape with a perimeter of the second end of the first portion (200 at 165) so as to form an internal cavity (105, 221) in a mated state (Figure 1); 
a sensor assembly (220) being provided adjacent the sensor port interface being provided within the housing (Figure 1); 
a sensor port (hole in the flow line allowing 220 to enter) (Figure 1);
processing circuitry being configured to receive signals from the sensor assembly [0072, 0073]; 
a communication module (electronic card for transmitting sensor readings) being operatively connected to the processing circuitry [0072, 0073], the communication module being configured to transmit one or more sensed parameters from the sensor assembly [0072, 0073]; and 
a sealing member (165) being configured to seal between the first portion of the housing and the second portion of the housing in the mated state [0070] (Figure 1).
Eastoe fails to expressly disclose an adapter being configured to be placed between the sensor port and the sensor port interface of the first portion of the housing and configured to space the housing away from the sensor port.
Genta teaches an adapter (342) being configured to be placed between a sensor port (port) [0051] and the sensor port interface (interface allowing communication with 354) of a first portion of a housing (315) and configured to space the housing away from the sensor port (Figure 3).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Eastoe by including an adapter being configured to be placed between the sensor port and the sensor port interface of the first portion of the housing and configured to space the housing away from the sensor port for the benefit of allowing the sensor to be located at an area away from the medium being measured and reducing risks with spillage of the medium to the sensor, as taught by Genta [0051].
Regarding Claim 4, Eastoe discloses the processing circuitry is provided on a circuit card [0073], wherein the circuit card extends along a central portion of the internal cavity from within the first portion of the housing and into the second portion of the housing (electrical components may be provided with volumes 221, 105) [0072].
Eastoe fails to expressly disclose the circuit card extends along a majority of the central portion of the internal cavity.
It is well known in the art circuit cards come in a variety of sizes. Furthermore, the size of the circuit card itself is dependent upon the number and size of components installed thereon. Providing a larger circuit card allows for easier assembly and repair as components are more easily accessible. There also exist minimal spacing between components on a circuit card to prevent electric breakdown, reduce parasitic capacitance, and simplify PCB assembly.
As such, it would have been obvious to one of ordinary skill in the art to utilize a circuit card of an appropriate size for the components required for sensing, processing, and transmitting, including a circuit card that extends along a majority of the central portion of the internal cavity for the benefit easier assembly and repair by allowing components to be more easily accessible so that they may be soldered or desoldered, and to provide minimal spacing between components to prevent electric breakdown, reduce parasitic capacitance, and simplify PCB assembly.
Regarding Claim 7, Eastoe discloses an ambient port (port through which 220 passes) through the annular sidewall of the first portion of the housing (bottom sidewall of 221) (Figure 1).
Regarding Claim 8, Eastoe discloses the recessed portion of the second portion of the housing is provided as a flat surface (Merriam-Webster defines “flat” as having a relatively smooth or even surface which illustrates in Figure 1 i.e. there are no hills/valleys/roughness shown on the recessed portion). 
Regarding Claim 9, Eastoe discloses an external power connection interface provided through the annular sidewall of the second portion of the sensor module housing (111, 121, 131, 161; 112, 122, 132, 162) [0058, 0059, 0060], the external power connection configured to allow power connection to the processing circuitry and sensor module [0066 – 0068].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eastoe et al (US 2018/0340392), in view of Haldorsen (US 2018/0017416)
Regarding Claim 5, Eastoe discloses a filter element sensor module (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation” See MPEP 2111.02.II), in at least Figures 1 and 3, comprising:
a housing (100, 200) (Figure 1) having a first portion (200) and a second portion (100) (Figure 1), the first portion having an annular sidewall (sidewalls are annular as seen in Figure 3), the first portion being provided with a sensor port interface (210) at a first end (end interfacing with 220) and being open at a second end (end opposite 220 and having 165) (Figure 1), the second portion being open at a first end (end of 100 having 165) and being closed at a second end (end opposite end of 100 having 165) (Figure 1), an annular sidewall of the second portion having a recessed portion (100 forms an annular sidewall recess where 100 reduces in size to meet 200) (Figure 1), and a perimeter of the first end of the second portion (100 at 165) corresponding in shape with a perimeter of the second end of the first portion (200 at 165) so as to form an internal cavity (105, 221) in a mated state (Figure 1); 
a sensor assembly (220) being provided adjacent the sensor port interface being provided within the housing (Figure 1); 
processing circuitry being configured to receive signals from the sensor assembly [0072, 0073]; 
a communication module (electronic card for transmitting sensor readings) being operatively connected to the processing circuitry [0072, 0073], the communication module being configured to transmit one or more sensed parameters from the sensor assembly [0072, 0073]; and 
a sealing member (165) being configured to seal between the first portion of the housing and the second portion of the housing in the mated state [0070] (Figure 1).
Eastoe fails to expressly disclose the sealing member extending along an entire interior portion of the second portion of the housing.
Haldorsen teaches a sealing member (29) extending along an entire interior portion of a second portion of the housing (10) (Figure 1).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Eastoe by having the sealing member or an additional sealing member extending along an entire interior portion of the second portion of the housing for the benefit of ensuring pressure external to the device does not communicate internal to the device where double seals are preferred, as taught by Haldorsen [0069].

Claims 10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haldorsen et al. (US 2016/0370245), in view of Eastoe et al. (US 20180340392), in further view of Genta (US 2013/0013228), in further view of Patel (US 2017/0048709).
Regarding Claim 10, Haldorsen discloses a filter element sensor system, in at least Figure 1, the system comprising: 
a filter element (instead of valve 51, the pressure measurement can occur across a filter) [0041, 0049] being provided within an element housing (50) (Figure 1); 
at least one port (ports providing access to 50 for 52, 53) being provided adjacent the element housing (Figure 1). Haldorsen also teaches sensors connected to the ports transmit the state of the filter element (pressure drop/differential pressure) as detected by the sensor assembly [0041, 0049]
Haldorsen fails to disclose one or more of sensor modules, a remote server, or a user interface. 
Eastoe teaches one or more sensor modules, in at least Figures 1 and 3, each of the one or more sensor modules comprising: 
a sensor module housing (100, 200) (Figure 1) having a first portion (200) and a second portion (100) (Figure 1), the first portion having an annular sidewall (sidewalls are annular as seen in Figure 3), the first portion being provided with a sensor port interface (210) at a first end (end interfacing with 220) and being open at a second end (end opposite 220 and having 165) (Figure 1), the second portion being open at a first end (end of 100 having 165) and being closed at a second end (end opposite end of 100 having 165) (Figure 1), an annular sidewall of the second portion having a recessed portion (100 forms an annular sidewall recess where 100 reduces in size to meet 200) (Figure 1), a perimeter of the first end of the second portion (100 at 165) corresponding in shape with a perimeter of the second end of the first portion (200 at 165) so as to form an internal cavity (105, 221) in a mated state (Figure 1), and the sensor port interface being configured to attach to at least one port (210 attaches to the port through which 220 passes, Figure 1);
 a sensor assembly (220) being provided adjacent the sensor port interface being provided within the sensor module housing (Figure 1); 
a sensor port (hole in the flow line allowing 220 to enter) (Figure 1);
processing circuitry being configured to receive signals from the sensor assembly [0072, 0073]; 
a sealing member (165) being configured to seal between the first portion of the housing and the second portion of the housing in the mated state [0070] (Figure 1);
a communication module (electronic card for transmitting sensor readings) being operatively connected to the processing circuitry [0072, 0073], the communication module being configured to transmit one or more sensed parameters detected by the sensor assembly [0072, 0073].
It would have been obvious to of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Haldorsen by substituting the differential pressure sensor with a plurality/two of Eastoe’s sensor modules connected via Haldorsen’s ports, the results of the substitution providing the predictable result of measuring pressure upstream and downstream Haldorsen’s filter for the benefit of installing Haldorsen’s apparatus at large water depths and providing redundancy of the sensors, as taught by Eastoe [0036, 0051].
The combination fails to expressly disclose an adapter being configured to be placed between the sensor port and the sensor port interface of the first portion of the housing and configured to space the housing away from the sensor port.
Genta teaches an adapter (342) being configured to be placed between a sensor port (port) [0051] and the sensor port interface (interface allowing communication with 354) of a first portion of a housing (315) and configured to space the housing away from the sensor port (Figure 3).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by including an adapter being configured to be placed between the sensor port and the sensor port interface of the first portion of the housing and configured to space the housing away from the sensor port for the benefit of allowing the sensor to be located at an area away from the medium being measured and reducing risks with spillage of the medium to the sensor, as taught by Genta [0051].
Nevertheless, the combination fails to disclose a remote server, or a user interface.
Patel teaches a remote server (108) [0028] having processing circuitry being configured to receive, store, and analyze the one or more sensed parameters (filter-induced pressure drop) [0015, 0016, 0028]; a user interface configured to provide filter status information based on the sensed parameters to a user [0016, 0034, 0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to include a remote server having processing circuitry being configured to receive, store, and analyze the one or more sensed parameters and a user interface configured to provide filter status information based on the sensed parameters to a user for the benefit of allowing a user to monitor Haldorsen’s apparatus and indicate if servicing is required, as taught by Patel [0002, 0003, 0006].
Regarding Claim 13, Genta teaches the adapter is flexible [0051].
The combination would have been obvious for the same reasons regarding the rejection of Claim 10 above.
Regarding Claim 14, Eastoe teaches the one or more sensor modules further comprises an external power connection interface provided through the annular sidewall of the second portion of the sensor module housing (111, 121, 131, 161; 112, 122, 132, 162) [0058, 0059, 0060], the external power connection being configured to allow power connection to the processing circuitry and sensor module [0066 – 0068].
The combination would have been obvious for the same reasons as discussed above regarding Claim 10.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856